Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 29 March 2021 have been fully considered and are persuasive. Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kazawa.

Claim Objections
Claims 36-41 are objected to because in claim 36 “said update (is needed)” lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Kazawa et al. (US 2013/0148972) in view of Chiang et al. (US 7,818,389).
Kazawa discloses a method of operating a passive optical network (PON) (figs. 1, 4-5 and 8-10), the method comprising: determining a plurality of synchronization parameters to be used during at least two different phases of synchronization (fig. 9, items 909-914;  note: 
However, Kazawa does not disclose a computerized method for a PON. Chiang discloses this feature (figs. 1 and 4A). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a computerized method in the invention of Kazawa. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, physically implementing a method (Chiang, col. 13, lines 37-43; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazawa in view of Chiang, as applied to claim 1 above, and in further view of Leung et al. (US 2009/0123159).
Regarding claim 2, Kazawa in view of Chiang teaches and makes obvious the computerized method of Claim 1, wherein the at least two different phases comprise: and (ii) a clock signal recovery phase (Kazawa, fig. 15, item 414; note: downstream data synchronization). However, Kazawa in view of Chiang does not teach or make obvious a gain phase relating to signal power transmitted by the at least one service node onto the PON. Leung this feature (par. 53, last sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have synchronization parameter related to a gain phase relating to signal power transmitted by the at least one service node onto the PON in the invention of Kazawa. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing communication parameters to achieve communication (Leung, para. 53, last two sentences; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 3, Kazawa in view of Chiang (as previously cited) and Leung does not teach or make obvious the computerized method of Claim 2, wherein the at least two different phases further comprise: (iii) a payload phase. However, Chiang additionally discloses a payload for a data stream between an OLT and ONU (figs. 2-3; col. 3, lines 49-60; col. 4, lines 66-67; col. 9, lines 41-44). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a payload phase in the invention of Kazawa. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing synchronized data (payload) communication between an ONU and OLT (Chiang, figs. 2-3; Kazawa, fig. 15; Leung, para. 53, last two sentences; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 5, Kazawa in view of Chiang and Leung teaches and makes obvious the computerized method of Claim 2, wherein the at least one service node comprises an ONU (optical network unit), and the controller node comprises an OLT (optical line terminal) (Kazawa, fig. 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kazawa, Chiang and Leung, as applied to claim 3 above, and in further view of Suvakovic (US 2010/0316379).
Kazawa in view of Chiang and Leung does not disclose or make obvious the computerized method of Claim 3, wherein the payload phase comprises a phase during which FEC (forward error correction) protected payload data is transmitted, the payload phase delineated by at least two burst delimiter values. However, Suvakovic discloses this feature (figs. 7a-8b and 13a-14; para. 42). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the payload phase comprise a phase during which FEC (forward error correction) protected payload data is transmitted, the payload phase delineated by at least two burst delimiter values in the invention of Kazawa. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing proper reception of an uplink frame sent from an ONU (Suvakovic, para. 6, first sentence; paras. 37 and 42; figs. 7a-8b and 13a-14; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kazawa in view of Chiang, as applied to claim 1 above, and in further view of Hood (US 2012/0254651).
Regarding claim 21, Kazawa in view of Chiang does not teach or make obvious the computerized method of Claim 1, wherein the transmitting of the data indicative of the at least the first and second bit patterns comprises: determining that the at least one service node has not transmitted, within a prescribed time period, data representative of a response to at least a portion of the data indicative of the at least the first and second bit patterns, the response related to a confirmation of receiving the at least portion of the data indicative of the at least the first and second bit patterns; and based at least in part on the determining that the at least one service node has not transmitted the data representative of the response, re-transmitting the data indicative of the at least the first and second bit patterns to the at least one service node. However, Hood discloses retransmitting a control message after a period of time (fig. 7, especially step 190; para. 35; note: a NACK or request for retransmission is sent when PLOAM control message is corrupted where the NACK arrives before an acknowledgement (or data representative of a response) as the prescribed time period). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the transmitting of the data indicative of the at least the first and second bit patterns comprise: determining that the at least one service node has not transmitted, within a prescribed time period, data representative of a response to at least a portion of the data indicative of the at least the first and second bit patterns, the response related to a confirmation of receiving the at least portion of the data indicative of the at least the first and second bit patterns; and based at least in part on the determining that the at least one service node has not transmitted the data representative of the response, re-transmitting the data indicative of the at least first and second bit patterns to the at least one service node in the invention of Kazawa. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing .

Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36-46 are allowed.

Conclusion
Dependent claims are rejected under 35 U.S.C 102 or 103 as set forth in this Office Action. Examiner prefers to consider under 37 C.F.R. 1.312 newly filed or amended dependent claims as related to rejections under 35 U.S.C. 102 or 103 in lieu of examining these dependent claim changes throughout prosecution of this application. Generally, Examiner will approve any post-allowance changes or additions to dependent claims if not subject to a new ground of rejection (MPEP 714.16 (I), “Where claims added by amendment under 37 CFR 1.312 are all of the form of dependent claims, some of the usual reasons for nonentry are less likely to apply although questions of new matter, sufficiency of disclosure, or undue multiplicity of claims could arise.”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462